

115 S1753 IS: SAFE Transitional License Act
U.S. Senate
2017-08-03
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II115th CONGRESS1st SessionS. 1753IN THE SENATE OF THE UNITED STATESAugust 3, 2017Mr. Heller (for himself and Mr. Menendez) introduced the following bill; which was read twice and referred to the Committee on Banking, Housing, and Urban AffairsA BILLTo amend the S.A.F.E. Mortgage Licensing Act of 2008 to provide a temporary license for loan
			 originators transitioning between employers, and for other purposes.
	
 1.Short titleThis Act may be cited as the SAFE Transitional License Act. 2.Eliminating barriers to jobs for loan originators (a)In generalThe S.A.F.E. Mortgage Licensing Act of 2008 (12 U.S.C. 5101 et seq.) is amended by adding at the end the following:
				
					1518.Employment transition of loan originators
						(a)Temporary authority To originate loans for loan originators moving from a depository institution to
			 a non-Depository institution
 (1)In generalUpon employment by a State-licensed mortgage company, an individual who is a registered loan originator shall be deemed to have temporary authority to act as a loan originator in an application State for the period described in paragraph (2) if the individual—
 (A)has not had an application for a loan originator license denied, or had such a license revoked or suspended in any governmental jurisdiction;
 (B)has not been subject to or served with a cease and desist order in any governmental jurisdiction or as described in section 1514(c);
 (C)has not been convicted of a felony that would preclude licensure under the law of the application State;
 (D)has submitted an application to be a State-licensed loan originator in the application State; and (E)was registered in the Nationwide Mortgage Licensing System and Registry as a loan originator during the 12-month period preceding the date of submission of the information required under section 1505(a).
 (2)PeriodThe period described in this paragraph shall begin on the date on which the individual submits the information required under section 1505(a) and shall end on the earliest of—
 (A)the date on which the individual withdraws the application to be a State-licensed loan originator in the application State;
 (B)the date on which the application State denies, or issues a notice of intent to deny, the application;
 (C)the date on which the application State grants a State license; or (D)the date that is 120 days after the date on which the individual submits the application, if the application is listed on the Nationwide Mortgage Licensing System and Registry as incomplete.
								(b)Temporary authority To originate loans for State-Licensed loan originators moving interstate
 (1)In generalA State-licensed loan originator shall be deemed to have temporary authority to act as a loan originator in an application State for the period described in paragraph (2) if the State-licensed loan originator—
 (A)meets the requirements of subparagraphs (A), (B), (C), and (D) of subsection (a)(1); (B)is employed by a State-licensed mortgage company in the application State; and
 (C)was licensed in a State that is not the application State during the 30-day period preceding the date of submission of the information required under section 1505(a) in connection with the application submitted to the application State.
 (2)PeriodThe period described in this paragraph shall begin on the date on which the State-licensed loan originator submits the information required under section 1505(a) in connection with the application submitted to the application State and end on the earliest of—
 (A)the date on which the State-licensed loan originator withdraws the application to be a State-licensed loan originator in the application State;
 (B)the date on which the application State denies, or issues a notice of intent to deny, the application;
 (C)the date on which the application State grants a State license; or (D)the date that is 120 days after the date on which the State-licensed loan originator submits the application, if the application is listed on the Nationwide Mortgage Licensing System and Registry as incomplete.
								(c)Applicability
 (1)Employer of loan originatorsAny person employing an individual who is deemed to have temporary authority to act as a loan originator in an application State pursuant to this section shall be subject to the requirements of this title and to applicable State law to the same extent as if such individual was a State-licensed loan originator licensed by the application State.
 (2)Engaging in mortgage loan activitiesAny individual who is deemed to have temporary authority to act as a loan originator in an application State pursuant to this section and who engages in residential mortgage loan origination activities shall be subject to the requirements of this title and to applicable State law to the same extent as if such individual was a State-licensed loan originator licensed by the application State.
 (d)DefinitionsIn this section, the following definitions shall apply: (1)Application StateThe term application State means a State in which a registered loan originator or a State-licensed loan originator seeks to be licensed.
 (2)State-licensed mortgage companyThe term State-licensed mortgage company means an entity licensed or registered under the law of any State to engage in residential mortgage loan origination and processing activities..
 (b)Table of contents amendmentThe table of contents in section 1(b) of the Housing and Economic Recovery Act of 2008 (42 U.S.C. 4501 note) is amended by inserting after the item relating to section 1517 the following:
				Sec. 1518. Employment transition of loan originators..
 (c)Effective dateThis section and the amendments made by this section shall take effect on the date that is 18 months after the date of enactment of this Act.